Citation Nr: 0119536	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
pension benefits in the amount of $3,231.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision on waiver of 
indebtedness of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).

Preliminarily, the Board notes that the veteran's 
indebtedness was originally in the amount of $5,023.  The 
October 2000 decision on waiver of indebtedness granted the 
veteran a partial waiver of his debt, in the amount of 
$1,792, and denied a waiver as to the remainder of the 
indebtedness, in the amount of $3,231.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In December 1998, the veteran was awarded nonservice-
connected pension benefits effective in October 1998.  The 
veteran was notified by the VA at the time of his original 
award letter, and several times thereafter, that disability 
pension was an income-based program, that the rate of VA 
pension depended on total "family" income which included 
the payee's income and that of any dependents, that he should 
notify the VA immediately of any changes in income, and that 
failure to properly report income could cause an overpayment 
which would be subject to recovery.

3.  In November 1999, the veteran submitted a Request for 
Approval of School Attendance (VA Form 21-674) wherein he 
reported that his daughter, C. , was in high school with an 
expected dated of graduation in June 2000 and that she had 
income of $3,504 from Social Security.  

4.  In a March 2000 telephone conversation, the veteran 
confirmed that his daughter had been in receipt of Social 
Security since November 1, 1998.  

5.  In April 2000, the RO retroactively adjusted the 
veteran's pension award due to his daughter's receipt of 
Social Security.  This action created an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$5,023. 

6.  In October 2000, the RO granted the veteran a partial 
waiver of recovery of his overpayment indebtedness, in the 
amount of $1,792, and denied a waiver as to the remainder of 
the overpayment indebtedness, in the amount of $3,231.  

7.  The veteran was not without fault in the creation of the 
overpayment.

8.  The VA was not without fault in the creation of the 
overpayment.  

9.  The veteran would be unjustly enriched if a waiver of the 
overpayment were granted.  

10.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment without resulting in excessive financial 
difficulty, and the collection of the overpayment would not 
otherwise be inequitable.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $3,231 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA.  The veteran 
has been provided a statement of the case informing him of 
the pertinent laws and regulations pertaining to his claim as 
well as the bases for the RO's decision.  A recent financial 
status report (FSR) has been obtained.  Moreover, the veteran 
has not identified any outstanding evidence which could be 
used to support his claim.  In this regard, the Board notes 
that in correspondence dated in May 2001, the veteran 
withdrew his hearing request in this matter.  38 C.F.R. § 
20.704(e) (2000).  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See generally VCAA.  

Factual Background

The pertinent facts may be briefly stated.  In October 1998, 
the veteran submitted an Application for Compensation or 
Pension (VA Form 21-526) wherein he listed monthly income of 
$468 for himself and none for his dependent daughter, C.  In 
December 1998, the veteran was awarded nonservice-connected 
pension benefits effective in October 1998.  The January 1999 
award letter indicated that the award was based on the only 
family income being the veteran's Social Security.  His 
daughter's income was listed as $0.  The award letter 
notified the veteran that disability pension was an income-
based program, that the rate of VA pension depended on total 
"family" income which included the payee's income and that 
of any dependents, that he should notify the VA immediately 
of any changes in income, and that failure to properly report 
income could cause an overpayment which would be subject to 
recovery.  

In November 1999, the veteran submitted a Request for 
Approval of School Attendance (VA Form 21-674) wherein he 
reported that his daughter was in high school with an 
expected graduation date of June 2000 and had annual income 
of $3,504 from Social Security.  An amended award letter of 
December 1999 reflected that VA continued to regard the 
daughter's income as $0.  

In February 2000, the veteran submitted a Request for 
Approval of School Attendance (VA Form 21-674) wherein he 
reported that his daughter planned to start college in 
September 2000 with an expected graduation date in June 2004.  
The form again listed income from Social Security for her.  A 
Report of Contact dated in March 2000 reflects that in a 
telephone conversation that day the veteran confirmed that 
his daughter had been in receipt of Social Security since 
November 1, 1998.  In April 2000, the RO retroactively 
adjusted the veteran's pension award due to his daughter's 
receipt of Social Security.  This adjustment created an 
overpayment of pension benefits in the amount of $5,023.  

In May 2000, the veteran requested a waiver of the 
overpayment indebtedness.  Pursuant to his request for 
waiver, the veteran filed a FSR dated in April 2000.  Therein 
he indicated that he was not married and had one dependent, 
aged 18.  He reported that was retired and had a total 
monthly income of $982, derived from his Social Security and 
VA pension.  He reported monthly expenses of $982.  His 
listed expenses included $450 for rent or mortgage, $200 for 
food, $120 for utilities and heat, $40 for gasoline, $35.34 
for clothing, $36.66 for insurance, and $100 for installment 
contracts and other debts.  After payment of monthly 
expenses, the veteran indicated that he had $0.  His reported 
assets consisted of $4 cash in bank, $37 cash on hand and an 
automobile (1989 Toyota Camry) with a resale value of $3,025.  
He listed one credit card, but did not provide the unpaid 
balance or amount due monthly although he did indicate that 
no amount was past due.  He reported that he had been 
adjudicated bankrupt but that neither VA nor a mortgage 
company had been involved.  

Analysis

The law and regulations authorize a waiver of the collection 
of an overpayment from the appellant where both of the 
following factors are found to exist:  (1) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. §§ 1.963(a), 1.965(a).  The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive: (1) The 
fault of the debtor; (2) balancing of fault between the 
debtor and the VA; (3) undue hardship of collection on the 
debtor; (4) a defeat of the purpose of an existing benefit to 
the appellant; (5) the unjust enrichment of the appellant; 
and (6) whether the appellant changed positions to his/her 
detriment in reliance upon the granted VA benefit.  38 C.F.R. 
§ 1.965(a). 

The RO found the veteran to be free from an indication of 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider and has considered all of 
the specifically enumerated elements applicable to a 
particular case.  

There is no support in the record that withholding of 
benefits or recovery would defeat the purpose of the benefits 
or that the veteran changed his position to his detriment, so 
as to make recovery of the overpayment against the standard 
of equity and good conscience.  Consequently, the issues of 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship, are more 
significant to the present case.

With regard to fault of the veteran and fault of the VA, the 
Board concludes that the veteran was at fault in the creation 
of the overpayment.  Notwithstanding his claims that he 
thought that VA was tied into Social Security computers and 
would have his daughter's Social Security income information, 
the record shows that he was properly advised that the 
pension program was income based and that he was under an 
obligation to report total "family" income including that 
of any dependent.  While his daughter was not in receipt of 
Social Security income at the time he filed his pension 
application in October 1998 she was when he received his 
award letter in January 1999.  This notification letter 
clearly indicated that the award was based on his Social 
Security income only and that his daughter's income was 
considered to be $0.  Being that this information was 
incorrect the veteran was under an obligation to notify VA.  
Since he failed to do so, the Board finds that the veteran 
was at fault in the creation of the overpayment.

However, the Board also finds that VA bears some fault in the 
creation of the indebtedness.  In this regard, the Board 
notes that VA failed to immediately adjust the veteran's 
award when he did report his daughter's income in November 
1999.  The Board notes, however, that the VA fault in the 
creation of the overpayment has been taken into consideration 
as evidenced by the RO's granting of a partial waiver for the 
amount of the indebtedness created after November 1999.  The 
VA was not at fault in the creation of the indebtedness prior 
to November 1999.  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the appellant.  The evidence discloses that 
from October 1998 to November 1999 the veteran received 
$3,231 in VA pension benefits.  It is undisputed that the 
veteran did receive benefits to which he was not entitled.  
This amount must be considered by the Board to be monetary 
assets which would be obtained unjustly and at the expense of 
the Government if a full waiver were granted.  

The Board must also consider the veteran's ability to make 
restitution without seriously impairing his ability to 
provide himself with life's basic necessities.  The Board 
recognizes that based on the veteran's age (68) he is 
unlikely to secure employment.  However, the dependent listed 
on his April 2000 FSR - presumably his daughter - is of the 
age of majority.  If still living in the same household as 
the veteran, which she was when he filed the February 2000 
Request for Approval of School Attendance, she can be 
expected to contribute to the household finances.  The Board 
also notes that the veteran appropriates funds to another 
creditor, maintaining a current status on this account.  The 
veteran is expected to accord a debt to the VA the same 
regard given to any other debt.  

Typically, monetary indebtedness to the VA is paid off over a 
five-year (60 month) period.  On that basis, a realistic 
projection of the veteran's financial status is that he would 
be able to pay the remaining indebtedness ($3,231) over a 
five year period ($54 per month).  The Board finds, 
therefore, that it would not impose an undue hardship to 
recover the remaining amount of the veteran's overpayment 
indebtedness.  This is not to say that he will not experience 
certain inconveniences as a result of the payment of the 
indebtedness to the Government.  Obviously, additional 
finances would be beneficial to his quality of life.  There 
is no evidence, however, that the veteran will be forced to 
endure a lack of food, clothing warmth, or shelter as a 
result of the collection of his debt.

The RO has previously determined that the veteran should be 
charged with payment of the remaining portion of the 
overpayment.  Enforcement of the collection of the unexcused 
portion contemplates the veteran's culpability, as well as 
his ability to pay.  The Board finds, therefore, that under 
the principles of equity and good conscience, taking into 
consideration all of the enumerated elements of 38 C.F.R. 
§ 1.965(a), it would not be unfair to recover the remaining 
indebtedness in the amount of $3,231.  The end result would 
not be unduly favorable or adverse to either the Government 
or the veteran.  Accordingly, the decision of the RO is 
affirmed; the veteran's request for waiver must be denied.



ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $3,231 is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

